DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 29-34 and 36-40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-7, 10-13 and 17 of U.S. Patent No. 11,365,983. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent requires every limitation of claim 22 of the application, except that claim 22 of the application requires applying a force to a proof mass of the MEMS device, whereas claim 1 of the patent requires applying an external signal to the MEMS device; also, claim 22 of the application requires receiving a second signal generated by the MEMS device based on the force where the second signal comprises a modified in-phase component and a modified quadrature component, whereas claim 1 of the patent requires receiving a second signal generated by the MEMS device based on the external signal where the second signal comprises a modified in-phase component and a modified quadrature component. So where claim 1 of the patent requires an external signal applied the MEMS device, claim 22 of the application instead requires applying a force to a proof mass of the MEMS device. It would have been obvious to one of ordinary skill in the art to apply a force to a proof mass of the MEMS device of claim 1 of the patent, as a way to apply the external signal to the MEMS device, because in order to be able to generate the second signal that has modified in-phase and quadrature components, some force must be applied to the MEMS device in order to alter its oscillation in some way. Claims 29-34 and 36-40 of the application substantially correspond to identical limitations of claims 2-7, 10-13 and 17 of the patent, respectively.

Claim 42 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,365,983. Although the claims at issue are not identical, they are not patentably distinct from each other because they only differ in that claim 20 of the patent requires a drive system that applies an external signal to a MEMS device and that results in a second signal being received that has a modified in-phase component and a modified quadrature component; whereas claim 42 of the application requires, instead of a drive system, one or more electrodes that apply a force to a proof mass of a MEMS device and that results in a second signal being received that has a modified in-phase component and a modified quadrature component. It would have been obvious to one of ordinary skill in use electrodes that apply a force as the drive system that apply an external signal required in claim 20 of the patent, because in order to be able to generate the second signal that has modified in-phase and quadrature components, some force must be applied to the MEMS device in order to alter its oscillation in some way and electrodes are a routine way to apply force and oscillation to a MEMS device system.

Claim 44 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,365,983. Although the claims at issue are not identical, they are not patentably distinct from each other because they only differ in that claim 21 of the patent requires that the second signal is based on an external signal applied to the sensor device, whereas claim 44 of the application requires that the second signal is based on a force applied to a spring-mass system of the sensor. Both claims require the second signal to comprise a modified in-phase component and a modified quadrature component. It would have been obvious to one of ordinary skill in the art use a force in the device of claim 21 of the patent as the way to apply an external signal to the sensor device because in order to be able to generate the second signal that has modified in-phase and quadrature components, some force must be applied to the MEMS device in order to alter its oscillation in some way and electrodes are a routine way to apply force and oscillation to a MEMS device system.

Allowable Subject Matter
Claims 23-28, 35, 41 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22, 29-34, 36-40, 42 and 44 would be allowable but for the non-statutory double patenting rejections set forth above.

The following is a statement of reasons for the indication of allowable subject matter: 
Ge et al. (US 2015/0192415) disclose a method and system for a MEMS device that that receives a signal with in-phase and quadrature component, and that applies a force to a proof mass of the MEMS device resulting a second signal with a modified in-phase and modified quadrature component (par. 0039). Ge et al. fails to teach or suggest a device or method that determines the phase error of the sensor/MEMS device based on both the modified in-phase component and the modified quadrature component. Ge et al. only teaches using a modified quadrature component in quadrature stabilization circuit.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2855